Name: Council Regulation (EEC) No 456/90 of 22 February 1990 on a second emergency action for the supply of certain agricultural products to Romania
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  agricultural activity;  trade
 Date Published: nan

 24. 2. 90 Official Journal of the European Communities No L 48/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 456/90 of 22 February 1990 on a second emergency action for die supply of certain agricultural products to Romania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('J, Whereas agricultural products should be made available to Romania to improve the food supply to the population ; whereas the Community has agricultural products in storage as a result of intervention measures and these should be used in priority for the abovementioned action ; whereas, for certain of these products, the necessary measures can, under the rules in force, be adopted by the Commission ; Whereas the action proposed is essentially humanitarian in its aim and should therefore also be based upon Article 235 of the Treaty ; Whereas the cost of the operation should ultimately be met from the appropriations allocated for cooperation with non-member countries ; Whereas it is a matter for the Commission to set detailed rules for application of the emergency action, Article 2 For implementation of the emergency action : 1 . the Community shall transfer free of charge to Romania products available as a result of intervention measures, up to the limits set in the Annex ; 2. Romania shall take over the products at the places and on the terms to be indicated by the Commission. The costs and risks of transport shall be the respon ­ sibility of Romania ; 3. no export refunds shall be granted for products supplied pursuant to this Regulation and the monetary compensatory amount arrangements shall not apply. Article 3 The value of the products transferred to Romania that is to be entered in the accounts shall be determined using the procedure laid down in Article 13 of Regulation (EEC) No 729/70 (2), as last amended by Regulation (EEC) No 2048/88 (3). Article 4 1 . The Commission shall be responsible for execution of the emergency action . 2. Detailed rules for application of this Regulation shall be adopted, as necessary, using the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (4), as last amended by Regulation (EEC) No 201 /90 f), or, as appropriate, the corresponding Articles of the other regu ­ lations in question on common organization of markets. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Community shall, on the terms set out below, take emergency action, for the second time, to supply Romania with certain agricultural products. 0 OJ No L 94, 28. 4. 1970, p. 13 . (3) OJ No L 185, 15. 7. 1988, p. 1 . (') Opinion delivered on 16 February 1990 (not yet published in the Official Journal). (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 22, 27. 1 . 1990, p. 7. No L 48/2 Official Journal of the European Communities 24. 2. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1990. For the Council The President D. J. O'MALLEY ANNEX Quantities (or supply to Romania (tonnes) Maize 62 500 Rye 62 500 Butter 2 500 Olive oil 2 500 Beef and veal 1 0 000